     Case 3:20-cv-02343-JLS-DEB Document 67 Filed 05/28/21 PageID.1570 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BACKCOUNTRY AGAINST DUMPS;                         Case No.: 20-CV-2343 JLS (DEB)
      DONNA TISDALE; and JOE E.
12
      TISDALE,                                           ORDER GRANTING JOINT
13                     Plaintiffs,                       MOTION FOR CONTINUANCE OF
                                                         HEARING ON MOTION FOR
14    v.                                                 PRELIMINARY INJUNCTION,
15                                                       EXTENSION OF BRIEFING
      UNITED STATES BUREAU OF INDIAN
                                                         DEADLINES AND SPECIAL
16    AFFAIRS; DARRYL LACOUNTE, in his
                                                         BRIEFING SCHEDULE, AND
      official capacity as Director of the United
17                                                       STATUS CONFERENCE
      States Bureau of Indian Affairs; AMY
18    DUTSCHKE, in her official capacity as
                                                         (ECF No. 66)
      Regional Director of the Pacific Region of
19
      the United States Bureau of Indian Affairs;
20    UNITED STATES DEPARTMENT OF
      THE INTERIOR; DAVID BERNHARDT,
21
      in his official capacity as Secretary of the
22    Interior; and TARA SWEENEY, in her
      official capacity as Assistant Secretary of
23
      the Interior for Indian Affairs,
24                    Defendants.
25
26    TERRA-GEN DEVELOPMENT
      COMPANY, LLC,
27
                     Intervenor-Defendant.
28

                                                     1
                                                                              20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 67 Filed 05/28/21 PageID.1571 Page 2 of 2



 1         Presently before the Court is Plaintiffs Backcountry Against Dumps, Donna Tisdale,
 2   and Joe E. Tisdale (collectively, “Plaintiffs”); Intervenor-Defendant Terra-Gen
 3   Development Company, LLC (“Terra-Gen”); and Defendants United States Bureau of
 4   Indian Affairs, Darryl LaCounte, Amy Dutschke, United States Department of the Interior,
 5   David Bernhardt, and Tara Sweeny’s (collectively, “Federal Defendants”) (all together, the
 6   “Parties”) Joint Motion for Continuance of Hearing on Motion for Preliminary Injunction,
 7   Extension of Briefing Deadlines and Special Briefing Schedule, and Status Conference
 8   (“Joint Mot.,” ECF No. 66). The Parties seek to reschedule the hearing on Plaintiffs’
 9   Motion for Preliminary Injunction (“PI Mot.,” ECF No. 65) from June 17, 2021, to on or
10   after August 12, 2021; to extend the briefing schedule for the PI Motion; and to schedule a
11   status conference to apprise the Court of the Parties’ respective positions concerning the
12   proper sequencing of the pending motions in this matter. Joint Mot. at 2–3.
13         Good cause appearing, the Court GRANTS the Joint Motion. In lieu of a status
14   conference, however, the Court requests briefing from the Parties concerning their views
15   on the proper sequencing of the pending motions in this matter. Any Party wishing to
16   express its views on this issue SHALL FILE an opening brief, not to exceed five (5) pages,
17   on or before June 2, 2021. Any Party wishing to respond to other Parties’ views MAY
18   FILE a single responsive brief, also not to exceed five (5) pages, on or before June 4, 2021.
19         Further, the Court CONTINUES the hearing on Plaintiffs’ PI Motion to 1:30 p.m.
20   on August 19, 2021. Federal Defendants and Terra-Gen SHALL FILE their respective
21   opposition briefs on or before July 1, 2021. Plaintiffs MAY FILE their reply brief or
22   briefs, if any, on or before July 29, 2021.
23         IT IS SO ORDERED.
24   Dated: May 28, 2021
25
26
27
28

                                                   2
                                                                               20-CV-2343 JLS (DEB)
